Citation Nr: 1728439	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-15 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her two daughters


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from January 1951 to December 1952.  The Veteran died in April 2007.  The appellant is seeking benefits as the Veteran's surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

The appellant was afforded a Travel Board hearing in February 2011, before a Veterans Law Judge who is no longer with the Board.  However, governing law and regulation provides that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on the appeal (unless the appellant waives this procedural guarantee).  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  The appellant requested a videoconference hearing and that was held, in January 2013, between Houston, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript from each Board hearing has been associated with the claims file.

In May 2012, October 2012, and March 2013, the Board remanded the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

This matter must be remanded for issuance of a supplemental statement of the case (SSOC).  The RO last adjudicated the appeal in a September 2012 supplemental statement of the case (SSOC).  Additional evidence, consisting of private medical records, was received several days before the SSOC was issued, but were not uploaded into the electronic claims file until several days after the SSOC was issued.  This evidence is not listed in the SSOC.  

Accordingly, the Board sent the appellant a letter asking if she would like to waive initial RO review of this evidence, but she responded in April 2017 that she would not like to waive this right.  Instead, she asked the Board to remand the case for initial RO review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the remanded claim with consideration of the evidence not included in the September 2015 SSOC.  If any benefit sought on appeal remains denied, furnish to the appellant an appropriate SSOC.  The appellant and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




